DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Newly submitted claims 22-31 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 21, drawn to a system wherein user feedback events are associated with user-item rewards and wherein a cumulative success-based learning model is used to generate a cumulative success metric based on a variety of criteria in order to determine a recommendation policy to recommend an item, classified in G06Q 30/0631.
II. Claims 22-27, drawn to one or more computer storage media wherein a cumulative success-based learning model is accessed to determine a recommendation policy to recommend an item, classified in G06Q 30/0631.
II. Claims 28-31, drawn to a method for generating a cumulative success metric based on a variety of criteria in order to determine a recommendation policy to recommend an item, classified in G06Q 30/0631.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I includes determining user features for a first user based on a plurality of feedback events, wherein the plurality of feedback events indicate preferences that correspond to items that were previously recommended, the plurality of feedback events correspond to a plurality user interactions associated with user-item rewards, whereas subcombination II includes accessing a cumulative success-based machine learning model.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I includes determining user features for a first user based on a plurality of feedback events, wherein the plurality of feedback events indicate preferences that correspond to items that were previously recommended, the plurality of feedback events correspond to a plurality user interactions associated with user-item rewards, whereas subcombination III includes generating a cumulative success metric for a first user.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II includes accessing a cumulative success-based machine learning model, whereas subcombination III includes generating a cumulative success metric for a first user.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 818.02(a) and § 821.03.



Claims Status
Claims 1-3, 5-9 and 21 have been amended.
Claims 10-20 were previously canceled.
Claims 22-31 were newly added and are withdrawn, in view of the above constructive election.
Claims 1-9 and 21 are pending and rejected.
Response to Arguments
Applicant’s arguments, filed 3/16/2022, with respect to the rejection of claims 1-9 and 21 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. The rejection under 35 USC 103 has been withdrawn.
However, Applicant’s amended claims raise new issues under 35 USC 112(b), which are explained in detail below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claim 1 recites the limitations “wherein the plurality of feedback events indicate preferences that correspond to items that were previously recommended” and “the plurality of feedback events correspond to a plurality user interactions associated with user-item rewards.” It is unclear how the plurality of feedback events can both ‘indicate preferences that correspond to items that were previously recommended’ and ‘correspond to a plurality [of] user interactions associated with user-item rewards.’ Furthermore, it is unclear how a feedback event by itself would be sufficient to indicate a preference corresponding to an item. As such, the claim is indefinite for failing to distinctly claim the invention.

Claim 1 also recites the limitation “wherein a calculated cumulative success metric that quantifies recommendation success for the first user is generated based on corresponding user-item rewards of each of the plurality of user interactions.” It is unclear how a cumulative success metric can quantify recommendation success? What is being calculated for the cumulative success metric to be able to quantify the success?  Additionally, how is the cumulative success metric generated based on corresponding user-item rewards? Are each of the plurality of user interactions assigned some value for them to then used in a calculation of some sort? As these questions remain unclear, the claim is indefinite for failing to distinctly claim the invention.

Claim 1 also recites the limitation “wherein a cumulative success-based machine learning model is used to determine recommendation policies that increase cumulative success metrics for users.” It is unclear how a cumulative success metric can increase? Is the cumulative success metric a value that dependent on the chosen recommendation policy?  What is being changed or modified for the cumulative success metric to be able to increase or potentially decrease?  As these questions remain unclear, the claim is indefinite for failing to distinctly claim the invention.

Claim 1 recites the limitations “a calculated cumulative success metric that quantifies recommendation success for the first user is generated based on corresponding user-item rewards of each of the plurality of user interactions” and “generating a cumulative success metric based on the user features, the item features, previous user-item rewards, and predicted future recommendations, wherein the cumulative success metric comprises an expected value based on a plurality of user-item rewards of the predicted future recommendations.” It is unclear how the cumulative success metric is calculated as these two limitations appear to define the calculation of the cumulative success metric using differing methodology.  As such, the claim is indefinite for failing to distinctly claim the invention.

Claim 1 also recites the limitation “determining, using the cumulative success-based machine learning model, a recommendation policy that instructs on how to select recommended items, wherein the recommendation policy is selected based on the cumulative success metric.” It is unclear how a recommendation policy can instruct on how to select recommended items? The specification in para [0009] defines the recommendation policy as “rules, conditions, algorithms, models, and/or heuristics that are employed to determine which item to recommend” however that means that the recommendation policy can select an item to recommend, rather than instruct on how to select an item. As this question remains unclear, the claim is indefinite for failing to distinctly claim the invention.

Claims 2-9 and 21 are also rejected by virtue of their dependence on independent claim 1. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684